COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  Jose Valdez-Martinez,                          §              No. 08-17-00193-CR

                        Appellant,               §                 Appeal from the

  v.                                             §               171st District Court

  The State of Texas,                            §            of El Paso County, Texas

                        State.                   §              (TC# 20160D03097)

                                                 §

                                           ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until July 18, 2018. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Veronica Teresa Lerma, the Appellant’s attorney,

prepare the Appellant’s brief and forward the same to this Court on or before July 18, 2018.


               IT IS SO ORDERED this 13th day of June, 2018.


                                     PER CURIAM



Before McClure, C.J., Rodriguez and Palafox, JJ.